Case 3:18-cv-16910-FLW-TJB Document 15-2 Filed 03/08/19 Page 1 of 4 PageID: 165



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


   RABBI DAVID SLOMOVITZ, NATHAN
   FRANKEL, EDWARD HANDLER,
   SAMUEL LANDY, MIRIAM LEVITZ,
   HARRY LIEBER, DAVID REICH,
   ABRAHAM TAUBER, and MORRIS
   WALDMAN,                                                   Civil No. 3:18-cv:16910

                        Plaintiffs,                         Returnable: April 1, 2019

          v.

   THE ENCLAVE AT FAIRWAYS
   HOMEOWNERS ASSOCIATION, INC., a
   New Jersey Domestic Corporation,

                        Defendant.




                         DECLARATION OF ROMAN P. STORZER

 Roman P. Storzer declares as follows, pursuant to 28 U.S.C. § 1746:

    1. I am an attorney with Storzer & Associates, P.C., attorneys for the Plaintiffs and make

        this Declaration in support of the application of Plaintiffs to recover legal fees against

        Defendant.

    2. This Declaration is based on my own personal knowledge.

    3. I am a duly licensed attorney at law and a member in good standing of the bars of the

        following courts:




                                                1
Case 3:18-cv-16910-FLW-TJB Document 15-2 Filed 03/08/19 Page 2 of 4 PageID: 166




                                  Court                       Admission Date

                     United States Supreme Court               5/2/2000

                    Second Circuit Court of Appeals            4/20/2005

                    Third Circuit Court of Appeals             6/7/2002

                    Fourth Circuit Court of Appeals           11/14/2011

                    Sixth Circuit Court of Appeals            10/18/2000

                   Seventh Circuit Court of Appeals            6/21/2002

                    Ninth Circuit Court of Appeals             5/29/2002

                    Tenth Circuit Court of Appeals             9/12/2002

                  United States District Court for the         3/22/2000
                    Western District of Michigan

                  United States District Court for the         7/22/2003
                     Northern District of Illinois

                  United States District Court for the         3/23/2007
                         District of Maryland

                  United States District Court for the         5/5/2003
                         District of Columbia

                       State of Maryland Courts               12/19/1996


                      District of Columbia Courts             11/27/1998



    4.   I graduated with honors from the George Washington University Law School in 1996.



                                               2
Case 3:18-cv-16910-FLW-TJB Document 15-2 Filed 03/08/19 Page 3 of 4 PageID: 167



    5. I have significant experience with respect to litigating religious freedom cases. I was the

       Director of Litigation for the nonprofit organization The Becket Fund for Religious

       Liberty, and supervised several attorneys in religious rights litigation, after which I have

       represented many religious organizations in such matters in private practice since 2004. I

       have co-authored law review articles on RLUIPA issues titled “Christian Parking, Hindu

       Parking: Applying Established Civil Rights Principles to RLUIPA's Nondiscrimination

       Provision,” Richmond J. of L. & Pub. Interest (2013), and “The Religious Land Use and

       Institutionalized Persons Act Of 2000: A Constitutional Response to Unconstitutional

       Zoning Practices,” George Mason L. Rev. (2001).

    6. I have worked on this litigation since its inception with respect to all aspects of the same,

       including preparation of pleadings and the Consent Order, although I did not appear in

       Court with respect to the hearing on same.

    7. My services in this litigation were billed out at $400.00 per hour. This is lower than my

       rate of $450.00 per hour for other clients in similar matters in the region.

    8. Throughout the course of this litigation I maintained contemporaneous time records of

       my services rendered on behalf of Plaintiffs. Exhibit A contains a listing of those

       records performed in this matter. The hourly rate applicable at the time and total value of

       such timeslips are also included.

    9. I have reviewed the detailed time and billing records maintained and submitted as

       Exhibit A. I certify my records in Exhibit A to be accurate and true and that they were

       incurred with respect to providing legal services only for this case for the period as

       indicated thereon.

    10. A copy of the fee agreement with each of the Plaintiffs are attached hereto as Exhibit B.



                                                 3
Case 3:18-cv-16910-FLW-TJB Document 15-2 Filed 03/08/19 Page 4 of 4 PageID: 168



 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on March 8, 2019

                                                       /s/ Roman P. Storzer
                                                       Roman P. Storzer




                                                   4
